DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/24/2021 amended claims 15, 17, 18, 22, 28, and cancelled claims 19-21, 23, and 24.  Claims 15-18, 22, and 25-28 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 15.

Objection/s to the Application, Drawings and Claims
The filing on 11/24/2021 appropriately amended the title and the claims; hence the objections to the title, the drawings made in the last office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification and the drawings, as originally filed, do not disclose “a spacer configured to cause the projector to project the image by a distance beyond a contour of the housing when the mounting plate is attached to the housing, said distance being selected as a function of optical parameters of the projector such that the image on the working surface has no contact with a vertical surface that delimits one side of the working surface and against which the spacer rests.”  The specification discloses, “[t]he mounting plate 140 optionally comprises a segment that can be used as a spacer 245 in relation to a vertical delimitation such as the wall 155. The length by which the spacer 245 projects beyond a contour of the housing 135 can be predetermined as a function of optical and/or geometrical parameters or properties of the interaction module 105.  This length can also be zero in one embodiment.”

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 15, does not reasonably provide enablement for claim 28.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  It is unclear how “a spacer” can be “configured to cause the projector to project the image by a distance beyond a contour of the housing when the mounting plate is attached to the housing.”
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 9236000 B1) in view of Hays (US 5288049 A).
Regarding claim 15, Worley teaches an interaction module, comprising: a housing (3) holding a projector (206) configured to project an image onto a working surface and an optical scanning device (210) configured to scan a gesture in a region of the image (Fig. 2; col. 3, lines 29-35).

Hays teaches a mounting plate (5) fastenable to an object disposed opposite the working surface, wherein the mounting plate (5) is configured to receive the housing (3) on a side of the mounting plate (5) which faces away from the object; wherein the mounting plate (5) comprises an aperture (above 31) and a vertical tab (44 wall) adjacent the aperture (above 31), the tab being configured to engage with a movable latch (41) of the housing (3) to prevent inadvertent release of the housing (3) from the mounting plate (5), the aperture being configured to receive a power cord (29) therethrough such that the power cord blocks access to the latch (Fig. 1-4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Worley with Hays; because it allows a mounting mechanism to conveniently mount the projector onto walls or ceiling.
Regarding claim 16, the combination of Worley and Hays consequently results in the mounting plate (5) and housing (3) are structured to be separated from or attached to one another without tools.
Regarding claim 17, the combination of Worley and Hays consequently results in the mounting plate (5) and housing (3) are connected to one another by a form-fit engagement.

Regarding claim 25, the combination of Worley and Hays consequently results in mounting plate (5) is made from a single flat metal sheet (Fig. 1-4 of Hays).
Regarding claim 26, Worley and Hays consequently results in the mounting plate (5) is produced as a single piece.
Regarding claim 27, the combination of Worley and Hays consequently results in the mounting plate (5) has a cut-out (vent holes; col. 4, lines 12-23 of Hays) to allow passage of air to or from a ventilation opening in the housing (3).
Regarding claim 28, the combination of Worley and Hays consequently results in the mounting plate (5) further comprises a spacer configured to cause the projector to project the image by a distance beyond a contour of the housing (3) when the mounting plate (5) is attached to the housing (3), said distance, which can be zero (according the specification), being selected as a function of optical parameters of the projector such that the image on the working surface has no contact with a vertical surface that delimits one side of the working surface and against which the spacer rests.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 9236000 B1) in view of Hays (US 5288049 A) and in further view of Matsui (US 20100219303 A1).
Regarding claim 22, neither Worley nor Hays teaches an elastic element configured to hold the latch in a locking position.
Chen teaches an elastic element configured to hold the latch (56) in a locking position ([0057], [0061], [0062], [0066]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Worley and Hays with Matsui; because it prevents unexpected unlocking of the locking mechanism.

Response to Arguments
Applicant's arguments with respect to claim 15 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882